WALSH, J.,
The question at issue is a determination of the intent of counsel in the following stipulation which has been filed of record:
“2. That the judgment entered by Charles O. Marte, Jr., Esq. against the defendants and in favor of the plaintiffs for failure of the defendants to file an answer to the complaint within 20 days after service was made upon them, shall be opened and the defendants let into a defense by filing an answer to the complaint on or before November 19,1971.”
Counsel for plaintiffs argues that the stipulation is intended to allow an answer on the merits only. Counsel for defendants argues that it is intended to allow an answer without limitation, including the defense of the bar of the statute of limitations. We are persuaded to plaintiff’s interpretation. It would be unrealistic to hold that plaintiff’s counsel intended to permit the judgment to be opened under a stipulation which could put his client out of court without a trial on the merits. In passing, we express the thought that it would have been better practice to have spelled out the intent with greater particularity.
ORDER
And now, June 20,1972, it is ordered that:
1. The paragraphs numbered 11, 12, 13 and 14 in defendants’ answer under the heading new matter are stricken.
2. Defendants’ preliminary objections are overruled.
3. Plaintiff’s motion to reinstate the judgment is denied.